Citation Nr: 0923663	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for kidney stones, 
status post right distal urethral implant, currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and their daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in November 2007 
and REMANDED for additional development and adjudication.  
The appeal has been returned for appellate review.


FINDING OF FACT

The Veteran's recurrent kidney stones do not result in renal 
dysfunction with constant albuminuria with some edema, 
definite decrease in kidney function, or hypertension that is 
at least 40 percent disabling, i.e., with diastolic pressure 
predominately 120 or more.  He does not have a disability 
requiring the wearing of absorbent materials which must be 
changed 2-4 times per day or resulting in a daytime voiding 
interval of less than one hour or awakening to void five or 
more times per night.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
evaluation for kidney stones, status post right distal 
urethral implant, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7508 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  See 38 C.F.R. § 4.115a.

The Veteran's kidney stone disability is currently rated as 
30 percent under DC 7508 for nephrolithiasis.  Under that 
diagnostic code a maximum 30 percent rating is assigned for 
recurrent stone formation requiring one or more of the 
following: diet therapy, drug therapy, and/or invasive or 
non-invasive procedures more than two times a year.  
38 C.F.R. § 4.115.  

A maximum 30 percent rating is also assigned for frequent 
attacks of colic with infection (pyonephrosis) and impaired 
kidney function.  See 38 C.F.R. § 4.115b, DC 7509.  
Similarly, the criteria under DCs 7510 (ureterolithiasis), 
and 7511 (stricture of ureter) only provide for a maximum 30 
percent rating as well.

In an effort to afford the Veteran the highest possible 
evaluation, the Board has considered whether the kidney 
disorder warrants evaluation as renal dysfunction or voiding 
dysfunction.  In this context, renal dysfunction is rated at 
30 percent when there is constant or recurring albumin with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  A 60 percent rating is warranted 
when there is constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101.  An 80 
percent rating requires persistent edema and albuminuria with 
BUN 40 to 80 mg%; or creatinine 4 to 8mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 100 percent rating 
requires regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  See 38 C.F.R. § 4.115a. 
(2008).

Under DC 7101 a 40 percent rating is provided for 
hypertension manifested by diastolic pressure predominantly 
120 or more with moderately severe symptoms.  38 C.F.R. § 
4.104 (2008).

Voiding dysfunctions are also addressed under 38 C.F.R. § 
4.115a, which directs that the particular condition be rated 
as urine leakage, urinary frequency, or obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent 
and accounts for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted.  A 60 
percent rating is warranted for leakage requiring the wearing 
of absorbent materials, which must be changed, more than 4 
times per day.  

Evaluation under urinary frequency encompasses ratings 
ranging from 10 to 40 percent.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  

Obstructed voiding provides for a single maximum 30 percent 
rating for urinary retention requiring intermittent or 
continuous catheterization.  Id.  Therefore, no greater 
benefit can flow to the Veteran under this diagnostic code.

The evidence in support of the Veteran's 1999 claim for 
increase is extensive, consisting of five volumes of VA, 
private and Social Security medical records that cover a 
period from 1994 to 2008.  

During VA examination in February 2000, the Veteran gave a 
history of ureteral injury in 1994, at which time a basket 
extraction of a stone was attempted.  There was apparently 
some ureteral trauma which required surgery and 
reimplantation of the right ureter with a boari flap.  On 
intravenous pyelogram (IVP) he had some blunting of the 
calyces on the right kidney, but it functioned normally 
otherwise.  The Veteran was a few days postoperative of a 
left ureteral stone requiring insertion of a left double J 
stent.  His weight was stable and he had no frequency of 
urination, incontinence or nephritis.  The Veteran was no 
longer employed in his previous occupation as a police 
officer, because of his urinary problems, but was 
participating in vocational rehabilitation.  

On examination the genitalia and prostate were normal.  His 
urinalysis was positive for occult blood in the urine.  
Calcium oxalate crystals were in the urine, due to the double 
J stent in place.  The diagnosis was history of right 
ureteral trauma requiring a boari flap and ureteral 
reimplantation and history of recurrent ureteral calculi with 
current left ureteral stone.  

A urology consultation in June 2000, shows the Veteran was 
evaluated for hematuria with pain, and history of urinary 
stone.  An IVP showed bladder deviation on the right from 
prior surgery with no ureteral obstruction noted.  His urine 
showed microscopic blood cells.  However, his symptoms were 
okay and it appeared that he had probably passed a stone.  
There was no indication of accompanying complaints of voiding 
dysfunction.  An entry dated in September 2001, shows the 
Veteran was evaluated for recurrent right kidney stone with 
no indication of increased blood pressure or complaints of 
voiding dysfunction.  In January 2002, he was evaluated for 
recurrent left kidney stone.  He requested medication for 
nausea and pain, but did not mention any voiding dysfunction.  

In July 2002, the Veteran underwent a right retrograde 
ureteroscopy and anterograde ureteroscopy procedures for an 
obstructing stone in the right mid ureter.  He was evaluated 
in September 2003 for right renal colic secondary to history 
of recurrent renal calculi.  An IVP was normal with no stone 
or obstruction seen.  In September 2004, the Veteran was seen 
for history of intermittent right flank pain with nausea, 
vomiting, and gross hematuria.  A CT scan revealed no 
definite stone.  In December 2005, the Veteran was evaluated 
for urolisthiasis with no renal failure or evidence of 
urinary tract infection.  A KUB (kidney, ureter and bladder) 
test showed no apparent hydronephrosis.  In June 2007, the 
Veteran was evaluated for complaints of nephrolithiasis.  
Renal and liver function tests were normal and a KUB test was 
unremarkable.  These records show diastolic readings 
primarily ranging from 77 to 101.  

During VA examination in January 2009 the Veteran reported 3-
4 episodes of kidney stones on the right per year and 1-2 
every 2 years on the left.  During these episodes he 
experiences severe pain and bladder spasms which cause 
urinary frequency of 4 or more times per day and at least 
once during the night.  He also reported problems with 
minimal leakage and that he wears at least 2 pair of dark-
colored underwear and uses a paper towel in his underwear 
which he may change 1-2 times per day.  Between episodes of 
kidney stones, the urinary symptoms are diminished, but not 
completely resolved.  He was not sure if had renal 
insufficiency and denied associated symptoms such as edema, 
lethargy, weakness, anorexia, weight loss.  He denied 
knowledge of any cardiovascular disease.  He has not had any 
recent infection, shortness of breath, or chest pain and has 
not required blood transfusions.  He has a history of 
hypertension with his blood pressure becoming elevated when 
trying to pass a stone.  

The laboratory results showed essentially normal renal 
function with albumin of 4.4 g/dl, blood urea nitrogen (BUN) 
of 13 mg/dl and a slightly elevated creatinine level of 1.6 
mg/dl.  Blood pressure readings taken during this time period 
were 180/100 in the left arm sitting, right arm 170/100 and 
180/100 in the  left arm 30 minutes later.  An ultrasound of 
both kidneys showed the left kidney measured 12.71 
centimeters and the right kidney measured 11.51 centimeters.  
Several echo free areas represented possible bilateral renal 
cysts.  The diagnosis was chronic nephrolisthiasis with 
bladder spasms causing urinary frequency and minimal leakage 
during episodes of kidney stones and renal insufficiency 
(creatinine 1.6 and microalbuminuria without edema).  

Based on the preceding evidence, the criteria for a rating in 
excess of 30 percent have not been met.  The medical evidence 
associated with the claims file does not reveal that the 
Veteran has constant albuminuria, edema, or definite decrease 
in kidney function.  With the exception of recurrent kidney 
stones, the Veteran has remained stable with no significant 
change in his renal function.  He does have hypertension, but 
blood pressure readings throughout the claims file fail to 
record a single reading demonstrating a diastolic pressure of 
120 or more.  Therefore, the Veteran fails to meet any of the 
criteria for the next higher evaluation of 60 percent under 
the schedular criteria for renal dysfunction.  

Although the Veteran complains of a urinary leakage, this 
appears episodic in nature and was described by the VA 
examiner as minimal.  There is also no evidence that any 
leakage requires the wearing of absorbent materials that must 
be changed 2-4 times per day as is necessary for a 40 percent 
evaluation.  In addition, the Veteran's reports of daytime 
frequency of three to four times, does not amount to daytime 
voiding intervals less than one hour.  There is no indication 
of nocturia of five or more times.  The Board finds that such 
symptomatology does not warrant a rating in excess of 30 
percent under the rating criteria pertinent to voiding 
dysfunction or urinary frequency.

The remaining rating criteria for evaluating genitourinary 
disorders either are not applicable to the Veteran's case or 
do not offer a higher disability rating.  38 C.F.R. § 4.115b, 
DCs 7500-7507 and DCs 7512-7528.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
kidney stone disorder.  The evidence does not establish that 
it causes marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Moreover, it 
does not establish that the service-connected kidney stones 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Veteran's claim does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's testimony 
provided during his Travel Board hearing in June 2007.  He 
essentially reiterated previously submitted information 
regarding his symptoms and complaints made during VA 
examinations and outpatient evaluations.  But inasmuch as the 
objective evidence does not substantiate his subjective 
complaints, his testimony alone does not suffice to assign a 
higher rating.  There is no means to increase the current 
rating based on the medical evidence of record.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in April 2001, the RO informed the Veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  This 
letter was sent prior to the initial RO decision in this 
matter.  Although it is no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  A December 2007 letter informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims (Court) concluded that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Here, the Veteran was not provided this more detailed notice 
in the aforementioned letters, however, he is found to have 
actual knowledge as to this point.  He was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.  
Throughout this appeal, he has discussed how his kidney 
disorder affects his daily life and such assertions are found 
to demonstrate an understanding of the need to provide 
evidence regarding the impact of his service-connected 
postoperative kidney stones on his everyday life.  Therefore, 
to the extent that notice in this case does not entirely 
conform with Vazques-Flores, this is not found to prejudice 
the Veteran here.  Moreover, neither the Veteran nor his 
representative has asserted such and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.

The purposes of the notice requirements have not been 
frustrated, and any error in failing to provide additional 
notice has not affected the essential fairness of the 
adjudication process because the Veteran had actual knowledge 
of what information and evidence is needed to establish his 
claim.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in 2000 and 2009.  All 
obtainable evidence identified by the Veteran relative to the 
claim has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  





ORDER

An evaluation in excess of 30 percent for kidney stones, 
status post right distal urethral implant is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


